DETAILED ACTION

Response to Arguments
Applicant’s arguments with respect to claim(s) 1-20 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-6, 10, 12-18 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wagner, US 9830175 B1 (hereafter referred to as Wagner) in view of Wagner US 9830449 B1 (hereafter referred to as Wagner_2)
Regarding claim 1, Wagner taught a method comprising: [Regarding claim 20, Wagner taught a non-transitory computer-readable medium, storing a plurality of processor-executable instructions to:]
receiving a set of user-defined operations comprising code in one of a plurality of languages at a first site of a distributed compute network (column 12, lines 47-51; “…[T]he user may alternatively provide the code to the on-demand code execution environment 110, and request that the on-demand code execution environment 110 execute the code using one or more pre-established virtual machine instances.” And column 12, lines 12-20; “Further, the on-demand code execution environment 110 may be implemented directly in hardware or software executed by hardware devices and may, for instance, include one or more physical or virtual servers implemented on physical computer hardware configured to execute computer executable instructions for performing various features that will be described herein. The one or more servers may be geographically dispersed or geographically co-located, for instance, in one or more data centers.”), wherein the plurality of languages comprises two or more different programming languages or scripting languages (column 13, lines 35-41; “Tasks may be written, by way of non-limiting example, in JavaScript (e.g., node.js), Java, Python, and/or Ruby (and/or another programming language).”); 
selecting, at the first site, an executable environment from a plurality of executable environments based on a language used in defining the set of user-defined operations (column 25, lines 22-28; “The instance allocation unit 186 finds the compute capacity to be used for servicing a call to execute a task. For example, the instance allocation unit 186 identifies a virtual machine instance and/or a container that satisfies any constraints specified by the call and assigns the identified virtual machine instance and/or container to the user or the call itself.”), wherein each executable environment of the plurality of executable environments comprises different sets of software that enable direct execution of user-defined operations in different languages on different hardware (column 25, lines 31-46; “…[If the user code is written in Python, and the instance allocation unit 186 may find a virtual machine instance (e.g., in the warming pool 130A of FIG. 1) having the Python runtime pre-loaded thereon and assign the virtual machine instance to the user. In another example, if the program code specified in the call of the user is already loaded on an existing container or on another virtual machine instance assigned to the user (e.g., in the active pool 140A of FIG. 1), the instance allocation unit 186 may cause the call to be processed in the container or in a new container on the virtual machine instance.”);
receiving, at a second site of the distributed compute network, a request to execute the set of user-defined operations (column 3, lines 31-36; “For example, where a call to a first task frequently results in a subsequent call to a second task, the on-demand code execution environment may, on receiving the call to the first task, load computer-executable instructions corresponding to both tasks within one or more virtual machines.” And column 27, lines 51-54; “Illustratively, a first task executing on the on-demand code execution environment 110 may transmit a call to a second task, which when executed may transmit a call to a third task, etc.” See column 36, lines 61-64; “In another embodiment, a first virtual machine is loaded with the code of the first task, while a second virtual machine is loaded with the code of the second task.”);, wherein the second site comprises at least one compute device and is one or more network hops removed from the first site (column 40, lines 54-59; “[T] the virtual machine may be selected based on a determination that a communication path between the selected virtual machine and the auxiliary service 106 satisfies network distance metrics (e.g., number of hops, latency) or network quality metrics (network distance, bandwidth, reliability, etc.).”). Wagner does not specifically teach determining that the executable environment with the set of user-defined operations is not initialized at a compute device the second site where execution of the set of user-defined operations is requested; and distributing the executable environment with the set of user-defined operations from the first site to the compute device second site in response to said receiving the request at the second site and determining that the executable environment is not initialized at the second site. However, in the same field of endeavor, Wagner_2 taught determining that the executable environment with the set of user-defined operations is not initialized at a compute device the second site where execution of the set of user-defined operations is requested (column 10, lines 15-20; “In some embodiments, the call includes metadata that indicates the program code of the task to be executed, the language in which the program code is written, the user associated with the call, and/or the computing resources (e.g., memory, etc.) to be reserved for executing the program code.” And column 14, lines ; “…[A] risk profile may indicate a specific level of risk for a task (e.g., a numerical value within a range), and the worker manager 130 may be configured to assign execution of a task to a virtual machine instance 150 … In other instances, a risk profile may indicate categories of risk for a task, each of which may be associated with a specific characteristic of the task. Categories of risk may include, for example, attributes of the code associated with the task (e.g., programming language used, types of function calls included, libraries loaded) …”); and 
distributing the executable environment with the set of user-defined operations from the first site to the compute device second site in response to said receiving the request at the second site and determining that the executable environment is not initialized at the second site (column 18, lines 55--57; “In the instance that no appropriate virtual machine instance 150 is located, execution of the task may be delayed by the on-demand code execution environment 110 …” And column 5, lines 30-34; “… [D]elay (sometimes referred to as latency) associated with executing the user code (e.g., instance and language runtime startup time)…” Also,  column 19, lines 1-8; “… [T]he user code execution unit 188 can instruct the virtual machine instance 150 to generate a container 156 in which to execute the code, or to select a pre-existing container (e.g., associated with the same user) in which to execute the code. The user code execution unit 188 can further cause the code to be downloaded into that container on the virtual machine instance 150, and instruct the virtual machine instance 150 to execute that code.”). It would have been obvious to one of ordinary skill in the art before the effective filing data of the claimed invention to modify Wagner to substitute noninitialized executable environment from Wagner_2 to reduce delays or latency for providing executable code on demand by implementing a reliable workflow for providing on demand executable code as quickly as possible.  

Regarding claim 14, Wagner-Wagner_2 taught a distributed compute network comprising: 
a first site at a first network location comprising at least one device with one or more processors  (column 12, lines 12-20; “Further, the on-demand code execution environment 110 may be implemented directly in hardware or software executed by hardware devices and may, for instance, include one or more physical or virtual servers implemented on physical computer hardware configured to execute computer executable instructions for performing various features that will be described herein.) configured to: 
receive a set of user-defined operations comprising code in one of a plurality of languages (column 12, lines 47-51; “…[T]he user may alternatively provide the code to the on-demand code execution environment 110, and request that the on-demand code execution environment 110 execute the code using one or more pre-established virtual machine instances.” And column 12, lines 12-20; “The one or more servers may be geographically dispersed or geographically co-located, for instance, in one or more data centers.”), wherein the plurality of languages comprises two or more different programming languages or scripting languages (column 13, lines 35-41; “Tasks may be written, by way of non-limiting example, in JavaScript (e.g., node.js), Java, Python, and/or Ruby (and/or another programming language).”); and 
select an executable environment from a plurality of executable environments based on a language used in defining the set of user-defined operations (column 25, lines 22-28; “The instance allocation unit 186 finds the compute capacity to be used for servicing a call to execute a task. For example, the instance allocation unit 186 identifies a virtual machine instance and/or a container that satisfies any constraints specified by the call and assigns the identified virtual machine instance and/or container to the user or the call itself.”), wherein each executable environment of the plurality of executable environments comprises different sets of software that enable direct execution of user-defined operations in different languages on different hardware (column 12, lines 12-20; “Further, the on-demand code execution environment 110 may be implemented directly in hardware or software executed by hardware devices and may, for instance, include one or more physical or virtual servers implemented on physical computer hardware configured to execute computer executable instructions for performing various features that will be described herein. And column 16, lines 29-37; “For example, the virtual machine instances may have different operating systems, different language runtimes, and/or different libraries loaded thereon.”); and 
a second site at a second network location comprising at least one compute device with one or more processors configured to: 
receive a request to execute the set of user-defined operations (column 3, lines 31-36; “For example, where a call to a first task frequently results in a subsequent call to a second task, the on-demand code execution environment may, on receiving the call to the first task, load computer-executable instructions corresponding to both tasks within one or more virtual machines.” And column 27, lines 51-54; “Illustratively, a first task executing on the on-demand code execution environment 110 may transmit a call to a second task, which when executed may transmit a call to a third task, etc.” See column 36, lines 61-64; “In another embodiment, a first virtual machine is loaded with the code of the first task, while a second virtual machine is loaded with the code of the second task.”). Wagner does not specifically teach determine that the executable environment with the set of user-defined operations is not initialized at the second site where execution of the set of user-defined operations is requested; and retrieve the executable environment with the set of user-defined operations from the first site in response to receiving the request at the second site and determining that the executable environment is not initialized at the second site.   However, in the same field of endeavor, Wagner_2 taught determine that the executable environment with the set of user-defined operations is not initialized at the second site where execution of the set of user-defined operations is requested (column 10, lines 15-20; “In some embodiments, the call includes metadata that indicates the program code of the task to be executed, the language in which the program code is written, the user associated with the call, and/or the computing resources (e.g., memory, etc.) to be reserved for executing the program code.” And column 14, lines 27-35; “…[A] risk profile may indicate a specific level of risk for a task (e.g., a numerical value within a range), and the worker manager 130 may be configured to assign execution of a task to a virtual machine instance 150 … In other instances, a risk profile may indicate categories of risk for a task, each of which may be associated with a specific characteristic of the task. Categories of risk may include, for example, attributes of the code associated with the task (e.g., programming language used, types of function calls included, libraries loaded) …”); and 
retrieve the executable environment with the set of user-defined operations from the first site in response to receiving the request at the second site and determining that the executable environment is not initialized at the second site (column 18, lines 55--57; “In the instance that no appropriate virtual machine instance 150 is located, execution of the task may be delayed by the on-demand code execution environment 110 …” And column 5, lines 30-34; “… [D]elay (sometimes referred to as latency) associated with executing the user code (e.g., instance and language runtime startup time)…” Also,  column 19, lines 1-8; “… [T]he user code execution unit 188 can instruct the virtual machine instance 150 to generate a container 156 in which to execute the code, or to select a pre-existing container (e.g., associated with the same user) in which to execute the code. The user code execution unit 188 can further cause the code to be downloaded into that container on the virtual machine instance 150, and instruct the virtual machine instance 150 to execute that code.”) For motivation for combination see claim 1 above.
Claim 20 is a non-transitory computer readable medium storing a plurality of processor-executable instruction with steps similar to the method of claim 1. Claim 20 is rejected on the same rationale.

Regarding dependent claims 2 and 15, Wagner-Wagner_2 taught the distributed compute network of claim 14, wherein selecting the executable environment comprises: 
scan the set of user-defined operations (Wagner_2, column 14, lines 12-18; “In one embodiment, the risk profile can reflect the specific user code corresponding to a task, such as functions or libraries included within the code, as described in more detail below.” And column 22, lines 24-26; “In other instances, a risk profile may indicate categories of risk for a task, each of which may be associated with a specific characteristic of the task.”); and 
6detect the language used in defining the set of user-defined operations in response to scanning the set of user-defined operations (Wagner_2, column 14, lines 35-42; “Categories of risk may include, for example, attributes of the code associated with the task (e.g., programming language used, types of function calls included, libraries loaded) ..”), wherein said detecting comprises determining that the set of user- defined operations are provided in one of Python, NodeJS, JavaScript, C++, C#, C, Ruby, and Perl languages (Wagner_2, column 9, lines 45-54; “Tasks may be written, by way of non-limiting example, in JavaScript (e.g., node.js), Java, Python, and/or Ruby (and/or another programming language).”).  
Regarding dependent claims 3 and 16, Wagner-Wagner_2 taught the distributed compute network of claim 14, wherein the one or more processors of the at least one device at the first site are further configured to: 
detect a push event resulting from the set of user-defined operations being committed to a repository (Wagner_2, column 9, lines 19-23; “The frontend 120 may provide user devices 102 with the ability to upload or otherwise communicate user-specified code to the on-demand code execution environment 110, and to thereafter request execution of that code.”  Column 9, lines 56-67; “… a call may identify a previously uploaded task by its name or an identifier. In yet another example, code corresponding to a task may be included in a call for the task, as well as being uploaded in a separate location (e.g., storage of an auxiliary service 106 or a storage system internal to the on-demand code execution environment 110) prior to the request being received by the on-demand code execution environment 110.”); and 
wherein receiving the set of user-defined operations comprises retrieving the set of user- defined operations from the repository in response to detecting the push event (Wagner_2, column 10, lines 15-24; “For example, the program code of a task may be provided with the call, previously uploaded by the user, provided by the on-demand code execution environment 110 (e.g., standard routines), and/or provided by third parties.”).  
Regarding dependent claims 4 and 17, Wagner-Wagner_2 taught the distributed compute network of claim 14, wherein the one or more processors of the at least one device at the first site are further configured to: 
build a container or executable image comprising the executable environment and the set of user-defined operations (Wagner, column 9, lines 52-57; “Illustratively, the on-demand code execution environment may maintain a pool of virtual machine instances on one or more physical computing devices, where each virtual machine instance has one or more software components (e.g., operating systems, language runtimes, libraries, etc.) loaded thereon.”), 
wherein building the container or the executable image comprises configuring software from the executable environment to execute the set of user-defined operations (Wagner, column 10, lines 1-7; “Since the virtual machine instances in the pool have already been booted and loaded with particular operating systems and language runtimes by the time the requests are received, the delay associated with finding compute capacity that can handle the requests (e.g., by executing the user code in one or more containers created on the virtual machine instances) is significantly reduced.”).  
Regarding dependent claims 5 and 18, Wagner-Wagner_2 taught the distributed compute network of claim 14, wherein the one or more processors of the at least one device at the first site are further configured to: 
determine one or more input parameters specified as part of the set of user-defined operations (Wagner, column 26, lines 47-59; “Thereafter, at (2), the frontend 120 transmits data of the task profiler 160 indicating that a call to a specific task has been received. The data may include any information related to the call …, the specific task being called, the parameters for the task specified in the call (e.g., function parameters to be provided by user code when executing the call).”); 
determine executable instructions in the set of user-defined operations (Wagner, column 13, lines 35-41; “Tasks may be written, by way of non-limiting example, in JavaScript (e.g., node.js), Java, Python, and/or Ruby (and/or another programming language).”); and
 configure the executable instructions based on the one or more input parameters (Wagner, column 26, lines 47-59; “… the specific task being called, the parameters for the task specified in the call (e.g., function parameters to be provided by user code when executing the call).”).  
Regarding dependent claim 6, Wagner-Wagner_2 taught the method of claim 1, wherein the executable environment comprises one or more software dependencies and system libraries with which to execute the set of user-defined operations in the language used in defining the set of user-defined operations on different compute devices (Wagner, column 18, lines 65-67 and column 19, lines 1-3; “For example, the worker manager 140 may determine that the existing container may be used to execute the task if a particular library demanded by the task is loaded thereon.”  And column 40, lines 38-48; “In one embodiment, the determination of block 1006 may include analyzing or reviewing statistical information within the task profile to determine that historical executions of the first task have resulted in subsequent calls in at least a threshold percentage of instances.” “For example, where a predicted subsequent call is to a second task, eligibility criteria may be satisfied by determining that predictive management of the second task will not interfere with functionality of the first or second task.” ).
Regarding dependent claim 10, Wagner-Wagner_2 taught the method of claim 1, wherein the executable environment comprises a container or an image that provides execution of a particular function defined by the set of user-defined operations on one or more of a plurality of different operating systems (Wagner, column 9, lines 52-57; “Illustratively, the on-demand code execution environment may maintain a pool of virtual machine instances on one or more physical computing devices, where each virtual machine instance has one or more software components (e.g., operating systems, language runtimes, libraries, etc.) loaded thereon.“).  
Regarding dependent claim 12, Wagner-Wagner_2 taught the method of claim 1 further comprising: 
creating a first socket for accessing the set of user-defined operations in the executable environment on the at least one compute device, wherein the executable environment is a first executable environment running on the at least one compute device (Wagner, column 22, lines 15-25; “For example, data may be received from the request interface 122 to indicate that a call (e.g., an API call) has been received at the frontend 120 requesting execution of a task on the on-demand code execution environment …”); 
creating a second socket for accessing different user-defined operations in a second executable environment running on the at least one compute device (Wagner, column 22, lines 15-25; “For example, data may be received from the request interface 122 to indicate that a call (e.g., an API call) has been received at the frontend 120 requesting execution of a task on … transmitted a call to an auxiliary service 106.”); and
invoking a function defined by the set of user-defined operations in the first executable environment by issuing a call to the first socket (Wagner, column 26, lines 47-59; “The data may include any information related to the call …, the specific task being called, the parameters for the task specified in the call (e.g., function parameters to be provided by user code when executing the call).”).  
Regarding dependent claim 13, Wagner-Wagner_2 taught the method of claim 1 further comprising: embedding the set of user-defined operations in the executable environment; 	linking the set of user-defined operations to one or more applications or services within a set of software of the executable environment (Wagner, column 3, lines 24-31; “Specifically, the present application enables an on-demand code execution environment, on receiving a call to a first task, to determine whether a subsequent call (e.g., to an auxiliary service, to a second task, etc.) is likely to occur, and to modify operation of the on-demand code execution environment to facilitate that subsequent call.”); and 
configuring environment variables of the executable environment for executing the set of user- defined operations with the one or more applications or services of the executable environment (Wagner, column 13, lines 45-54; “In yet another example, code corresponding to a task may be included in a call for the task, as well as being uploaded in a separate location (e.g., storage of an auxiliary service 106 or a storage system internal to the on-demand code execution environment 110) prior to the request being received by the on-demand code execution environment 110.”).

Claim(s) 7-8, 11 and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wagner and Wagner_2 as applied to claims 1 and 14 above, and further in view of Kuo et al., US 20180150317 (hereafter referred to as Kuo).
Regarding dependent claims 7 and 19, Wagner-Wagner_2 taught the distributed compute network of claim 14, wherein the one or more processors of the at least one device at the first site are further configured to;
 distribute the configuration file with the executable environment to the at least one compute device of the second site (Wagner, column 3, lines 31-36; “For example, where a call to a first task frequently results in a subsequent call to a second task, the on-demand code execution environment may, on receiving the call to the first task, load computer-executable instructions corresponding to both tasks within one or more virtual machines.” And column 27, lines 51-54; “Illustratively, a first task executing on the on-demand code execution environment 110 may transmit a call to a second task, which when executed may transmit a call to a third task, etc.” See column 36, lines 61-64; “In another embodiment, a first virtual machine is loaded with the code of the first task, while a second virtual machine is loaded with the code of the second task.”). 
Wagner-Wagner_2 does not specifically teach define a configuration file for the executable environment, wherein defining the configuration file comprises specifying an allocation of compute resources from hardware of a particular 7compute device with which to execute the set of user-defined operations on the particular compute device. However, in the same field of endeavor Kuo taught (p. 113, the execution environment is considered a “device” by the coordinator. And p. 115, The container for the execution environment contains the configuration information for executing the task and is distributed inside the container to the compute resource for execution.). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Wagner-Wagner_2 to substitute a defined configuration file from Kuo for the configuration files from Wagner-Wagner_2 to improve the management of executable environment resource and facilitate operating the resources as a device with respect to the coordinator.
Regarding dependent claim 8, Wagner-Wagner_2-Kuo taught the method of claim 7 further comprising: executing the executable environment on hardware of the particular compute device; and restricting usage of the hardware to the allocation of compute resources, as defined by the configuration file, during execution of the executable environment by the particular compute device (Wagner_2, column 14, lines ; “when a request to execute a task is received at the on-demand code execution environment 110 and processed by the frontend 120, the worker manager 130 may inspect the risk profile of the task, and compare that risk profile to the risk profiles of other tasks currently assigned to the various virtual machine instances 150.”).
Regarding dependent claim 11, Wagner-Wagner_2 taught the method of claim 1 further comprising: 
providing the executable environment from the first site to each of a plurality of different sites of the distributed compute network prior to receiving the request (Wagner_2, column  7, lines 36-41; “In some instances, an on-demand code execution environment may operate as a distributed system, in which multiple points of presence (POPs) implement instances of the on-demand code execution environment. As used herein, a POP is intended to refer to any collection of related computing devices utilized to implement functionality on behalf of one or many providers.”); 
storing the executable environment in local storage of each site of the plurality of different sites (Wagner_2,  column 3, lines 18-24; “These interactions may include, for example, submission of code, which may be stored within the data stores 160, or transmission of requests to execute code, which may be communicated to the worker manager 130 for assignment … ”); and 4 
wherein distributing the executable environment in response to receiving the request at the second site (Wagner_2, column 4, lines 4-8; “Where an on-demand code execution environment utilizes multiple POPs, each implementing an instance of the on-demand code execution environment, it may also be beneficial to share or transfer assignments of task executions between those POPs.”) comprises: 
initializing the executable environment on the at least one compute device of the second site by loading the executable environment from the local storage into memory of the at least one compute device and running the executable environment loaded in the memory (wagner_2, column 14, lines 27-40; “…[A] risk profile may indicate a specific level of risk for a task (e.g., a numerical value within a range), and the worker manager 130 may be configured to assign execution of a task to a virtual machine instance 150 …”  “Categories of risk may include, for example, attributes of the code associated with the task (e.g., programming language used, types of function calls included, libraries loaded), computing resources utilized by the task (e.g., local computing resources, such as disk drives, external computing resources, etc.)”), Wagner-Wagner_2 does not specifically teach wherein initializing the executable environment comprises creating a unique address and port combination for the executable environment on the at least one compute device; and calling a function defined by the set of user-defined operations in the executable environment using the unique address and the port combination.  However, in the same field of endeavor, Kuo taught wherein initializing the executable environment comprises creating a unique address and port combination for the executable environment on the at least one compute device; and calling a function defined by the set of user-defined operations in the executable environment using the unique address and the port combination (p.119, Tasks are assigned unique address to use to call the task functions.). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Wagner-Wagner_2 to substitute address and port from Kuo for the addressing in Wagner-Wagner_2 to facilitate calling the tasks using internet networking protocols. 	

Claim(s) 9  is/are rejected under 35 U.S.C. 103 as being unpatentable over Wagner and Wagner_2 as applied to claim 1 above, and further in view of  Stokking et al., US 20130275540 A1 (hereafter referred to as Stokking).
Regarding dependent claim 9, Wagner-Wagner_2 taught the method of claim 1 as cited above. Wagner-Wagner_2 does not specifically teach further comprising: entering the executable environment with the set of user-defined operations to a registry with an identifier at the first site; and wherein distributing the executable environment comprises providing the executable environment with the set of user-defined operations from the registry to the compute device second site in response to the request received at the second site comprising the identifier. However, in the same field of endeavor, Stokking taught entering the executable environment with the set of user-defined operations to a registry with an identifier at the first site (Service Registry SREG, Figure 2); and wherein distributing the executable environment comprises providing the executable environment with the set of user-defined operations from the registry to the compute device second site in response to the request received at the second site comprising the identifier (p. 32, 34; The executable environment SWEXis combined with the service registry SREG to provide services to the compute device.). It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention to combine the executable environment as taught by Wagner-Wagner_2 with entering the executable environment with a set of user-defined operations to a registry with an identifier as taught by Stokking. The motivation would have been to enable specific user tasks to execute in the environment after deployment.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Please see the attached PTO-892 for other pertinent prior art made of record.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to PATRICE L WINDER whose telephone number is (571)272-3935. The examiner can normally be reached M-F 10am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thu Nguyen can be reached on 571-272-6967. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Patrice L Winder/Primary Examiner, Art Unit 2452